          Case 1:20-cv-00789-JPO Document 10 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THEATRICAL DRIVERS AND
 HELPERS LOCAL UNION NO. 817
 INTERNATIONAL BROTHERHOOD                                          20-CV-789 (JPO)
 OF TEAMSTERS,
                     Plaintiff,                                          ORDER

                       -v-

 FILMS IN MOTION LLC,
                                  Defendant.



J. PAUL OETKEN, District Judge:

        On June 26, 2020, Plaintiff notified the Court that Defendant was served on May 20,

2020, but that Plaintiff had not yet received the executed USM-285 form. As of August 3, 2020,

Plaintiff has still not filed proof of service.

        Plaintiff is directed to advise the Court in writing as to the status of the executed USM-

285 form. If no written communication is received by August 7, 2020, showing good cause why

proof of service has not yet been filed, the Court shall dismiss the case.

        SO ORDERED.

Dated: August 3, 2020
       New York, New York

                                                  ____________________________________
                                                             J. PAUL OETKEN
                                                         United States District Judge
